Citation Nr: 1743541	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In May 2017, in support of this claim, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge of the Board at the Waco RO.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that during the appeal, the Veteran underwent VA or VA-contracted audiological examinations in March 2012, February 2013, August 2013, November 2013, January 2015, and March 2015.  

In an April 2013 written statement and during his July 2013 Decision Review Officer (DRO) hearing, the Veteran reported that the February 2013 audiological examiner was unprofessional.  During his April 2017 Board hearing, he testified that the March 2015 audiological examiner treated him unprofessionally and unfairly.  The audiological examiners who conducted those two examinations stated that the puretone audiogram results were invalid because they were unreliable and inconsistent.  

Notably, the RO arranged the January 2015 examination because of large differences in the findings of the August and November 2013 examinations.  The January 2015 examiner opined that the August 2013 audiological examination results were more consistent with her evaluation of the Veteran's hearing loss than the November 2013 results.  

Also of note, two examiners (February 2013 and January 2015) stated that Maryland CNC testing (a normally required component of VA audiological testing) is not appropriate to evaluate the Veteran's hearing.  The January 2015 examiner explained that this testing is inappropriate due to his child onset fluency disorder.  

Because the most recent valid audiological testing is from January 2015, a remand is necessary to evaluate the current severity of the Veteran's service-connected bilateral hearing loss.  The Veteran should be scheduled with a different audiological examiner from his prior examinations, if possible.  While remanding the case further delays adjudication, the Board would be forced to deny the claim if it were to decide it on the merits with the current evidence.   

The Board emphasizes that the VA compensation process is non-adversarial, and that veterans merit the highest level of respect and professionalism.  To date, the audiological testing has been no doubt frustrating for both examiner and examinee, possibly a result of communication difficulties; however, the Veteran has claimed an increased rating for his hearing loss, and the law requires that this claim be decided through valid audiological examination with the full cooperation of the examinee and professional and patient administration by the examiner.  If the examiner believes for any reason that the audiological examination or a component of the examination is invalid or inappropriate, this reasoning should be explained clearly and patiently to the Veteran and completely documented in the record.   Any needed accommodations should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA or adequately identified private treatment that the Veteran has received for his hearing loss.  

2.  Then, arrange for the Veteran to be examined by an audiologist (if possible, an audiologist who has NOT previously examined him) to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed and audiometric testing must be conducted.  The examiner MUST report the findings of audiometric testing (i.e., puretone thresholds), the average puretone threshold, speech recognition test results, and any other reported symptoms.  If speech recognition testing is not appropriate for the Veteran, the examiner should so indicate and provide a detailed explanation for this conclusion.  IF ANY RESULT OF THE EXAMINATION IS INVALID, the examiner MUST clearly explain this TO THE VETERAN AT THE TIME OF THE EXAMINATION.  In addition, if any result is invalid, the examiner MUST thoroughly document WHY the result is invalid in the examination report.  Any needed accommodations should be provided.  

Based on the clinical examination, lay statements from the Veteran, and other evidence of record, the examiner MUST also:

a.  Describe the functional impairment caused by the Veteran's bilateral hearing loss taking into account the Veteran's statements and other evidence of record regarding his education and work experience.  

b.  Comment on the Veteran's ability to function in an occupational environment in light of his hearing loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).

 









